FILED IN
                                            1STCOURT OFAPPEALS
                                              HC..U?.-:0?.« TEXAS


                                             JU* - 8 2015
    .                                      CHhiSTOPHjfl
                                           CHhiSTOPMlfl A. PRINE




 ^ Cc^ STiT^TiaKlM. F.RJlog 3 Cfrf^ciAiJ t




^jr S^KTUTdrU/ VlTQt-AT-xahl J PfJ^L^Q]&_AJ1&L^^



*JLiM£XkBL£LJto^
^XiSiifSS^^

                                                                     er-c


^ H^vfkurr> 5gKRr v\ ; QYF^\^n\c£,o_cR^xG_foaG,i-Hix >>
                                                                                         >»    c
                                                                                         D     0
                                                                                         O     "O
                                                                                         a>     0
                                                                                         *•»   **
                                                                                         CO    «
      fH3SW                                                                              1-
                                                                                         0
                                                                                         c

                                                                                                   I-
                                                                                                   0>
                                                                                                   c
G5"MJ NWv.,Ty 77735                                                                      ©
                                                                                         0     O
                                                                                                   a>
Hf 31 -H^T
                      i'TOOSSOBSSS   l»l   l-ni-'ilii-ilhiMHPiHIilillill'Piili'iiMllnW
       FILEDIN
!ST COURT OF APPEALS
  HOUSTON, TEXAS

  jUN 1 0 2015
CHRiST0PHBfSAP5iNE                        CADSE N0- 01-14-00109-CV
CLfflHC YtATT riV TEXAS                                          §        IN ffHE FIRST COURT OF APPEALS
              V.                                             §              AT    HOUSTON,    TEXAS

 JEFFREY STEVEN MARX                                         §         CAUSE NO. 01-14-00109-CV

                                                             $       TRIAL COURT CAUSE NO. 7723.



                           MOTION TO CONSCRUE THIS BRIEF IN THE LIGHT OF

                     HAINES V. KERNER//             92 S. Ct. 594 SUPREME COURT CASE.



          NOW      COME,      JEFFREY       STEVEN    MARX       TDCJ-ID NO. 716623/ AND WOULD REQUEST

 THIS     FIRST      COURT      OF     APPEALS      CONSRCUE THIS BRIEF IN THE LIGHT OF HAINES V.

 KERNER/ 92 s.cT. 594 AND WOULD SHOW THE FOLLOWING;

                                                            I.

          That      Appellant         is    not     skilled at Law or the Drafting of wirts and is
 not an attorney and should be entitled to review under less stringent standards
 of those performed by a skilled attorney and in HAINES V. KERNER/ 92 S.CT. 594
 the Supreme Court of the UNITED STATES rule this to be so and stated it should
 be the case for all who ar filing in the Courts                          and so Appellant would request
 that     this      Honorable First Court of Appeals give him the same consideration.


                                                           II.

                        THIS IS THE SECOND TIME HE HAS FILED THIS WRIT.



          OnApril       29/      2015 Appellant         sent this Honorable Court of Appeals this
 his     writand       the     Court       should    have        recieved this writ and should have let

 Appellant know            but      has     failed    to     do so and now he is typing it once more
 and     hopes     this       time the First Court will give him notice they recieved this
 brief     and     have       the    Clerk send him notice that the brief has been filed and

 recieved.

          Appellant        sent      Mr.    Wiley     B. McAfee Jr. a copy and has not heard from
 him     either      but      does not have the supplies to keep doing this and would also
 request this Honorable Court have the Clerk send a Copy to him for him because
 he    does      not   have         the    supplies and TDCJ will not give him what he needs to
 make the copies required to give more than one copy.




                                                           -1-
                                                                                    June 04/ 2015.
                                                                                 FILED IN
TO: THE FIRST COURT OF APPEALS
                                                                        'ST COURT OF APPEALS
       ATT: MR.       CHRISTOPHER A- PRINE CLERK.                            HOUSTON, TEXAS

       301 Fannin Street                                                 M 1 0 20/5
       Houston/ Texas 77002-2066                                       CHRISTOPHER a.|PR,NE
                                                                     3LERK
                                                                                \ - l\ A-



RE:     Case No.        0I-L4-00109-CV        Motion   to be filed and another copy of brief.




Greetings Mr. Prine;


         I am sending           this     retyped copy of the first brief that I sent to you
to     have    you     file with         the Court out/ it seems you did not recieve it so I
have made         a    typed copy of the first one I sent to your office and this time
I     hope you get this one and I would request that you please file this motion
for me if you would please sir.


        I     would     also    request     that you send me a copy of the Deeket sheet the
latestes       one     that    is   so     I can see were the case is at this time and would

once    again     request       confermation you recieved this Brief and motion and have
filed it.



        I thank         you    for your time and efforts inadvance Mr. Prine have a good
day sir.


        I     would     also   request      that you send Casie Walker a Copy of this Brief
and Motion and request she serve a copy on Mr. Wiley B- McAfee as well please
sa sir.




    &*/f/Pe»llte/t s_ request
              ^/ U){>/)                m- J^Wey/Marx #716623.
            Pit&SP 0»,)a', ESTELLE HIGH SECURITY UNIT.
                                             264 FM 3478 RD.
                                         Huntsviile, Texas 77320
                                                         FILED IN
                                               IST COURT OFAPPEALS
                                                    K-U.:?':c-f4 TEXAS

                                                    JUW - 8 2015
                                              CHhiSTOPyi!^ A^PRINE
                                            CLEF;


   bvfcTbTftS Followkic CSte^s I Qj-IS^flQffN-qL-

                                                              *>4*(*yi*«*!3<




ffiJ ASTMbbS LSS^majvLSsJL^^^                                fefcJlX.
  ) jg£r out XESrXMMxg^                  __

*JLUA£X«UBJJEL^^
^i!JJSu££rS5£^X &h3&£ cj$_jjdiEfi&J^txj_^:jidocEda^

                                                                         ere




  JSQ-UlJ^-p^JIO^CLU^^Ki-


     SiX^F CF M       SQtiXTAL,    RMgjE£           To A,

                                                                > >>
ifl
ifl
O
CM
CM
O
O
P-